Citation Nr: 1540410	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-25 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for right femur impairment, status post exostosis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is on file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right femur impairment, status post exostosis, is not characterized by nonunion, fracture of the surgical neck with a false joint, or malunion with marked or moderate knee or hip disability.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right femur impairment, status post exostosis, have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. §  3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2009.  The claim was last adjudicated in August 2013.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, and written statements of the Veteran.  

The Veteran was also afforded a VA hearing with the undersigned in January 2015.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. §  1155; 38 C.F.R. §  4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. §  5107(b); 38 C.F.R. §§  3.102, 4.3.

A 10 percent rating is assigned when there is malunion of the femur with slight knee or hip disability.  38 C.F.R. §  4.71a, Diagnostic Code 5255.  A 20 percent rating is assigned when there is malunion of the femur with moderate hip or knee disability.  Id.  A 30 percent rating is assigned when there is malunion of the femur with marked hip or knee disability.  Id.  A 60 percent rating is assigned when there is a fracture of the surgical neck of the femur with a false joint or when there is a fracture of the shaft or anatomical neck of the femur with nonunion but without loose motion and weight bearing is preserved with the use of a brace.  Id.  An 80 percent rating is assigned when there is a fracture of the shaft or anatomical neck of the femur with nonunion and loose motion.  Id.

Analysis

The Veteran was afforded a VA examination in November 2009.  The November 2009 examiner found deformity in the Veteran's right femur but found no malunion, nonunion, or false joint.  An X-ray on the date of the examination showed a normal right femur with no fractures or soft tissue abnormalities.  

The Veteran has submitted a June 2010 medical opinion from his VA primary care physician, who opined that it "is likely that his femur condition is severe" but offered no details or rationale to support this opinion.  

The Veteran was afforded an additional VA examination in April 2012.  The April 2012 examiner found no malunion or nonunion of the femur.  

The above evidence reflects that an increased rating for the Veteran's right femur is not warranted.  There is no evidence of malunion, nonunion, or false joint at any point during the period on appeal, at least one of which would be required for any increased rating under Diagnostic Code 5255.  The Board acknowledges the June 2010 opinion that the Veteran's right femur condition is "severe."  However, "most of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For this reason, the Board finds that the reports of the November 2009 and April 2012 VA examinations, which contain findings directly applicable to the rating criteria, are of greater probative value than the June 2010 opinion.  

The Board has also considered the Veteran's lay statements.  The Board notes that laypeople are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's statements, however, do not support a finding that his right femur impairment warrants an increased rating.  The Board acknowledges the Veteran's statements regarding the severity of his right knee symptoms, but those are only relevant to an increased rating for right femur impairment if there is malunion.

There are no other Diagnostic Codes that might apply to the Veteran's right femur impairment.  The Veteran has alleged that he has a right knee disorder that is related to his right femur impairment, but the RO has denied entitlement to service connection for a right knee disorder multiple times, most recently in a September 2012 rating decision.  The Veteran filed a notice of disagreement with that decision in September 2013 but did perfect an appeal to the October 2014 statement of the case and the time to appeal has now expired.  For that reason, any claim of entitlement to service connection for a right knee disorder is not properly before the Board.  The RO also denied the Veteran entitlement to service connection for a right hip disorder in the same September 2012 rating decision and the Veteran did not file a notice of disagreement.  For that reason, any claim of entitlement to service connection for a right hip disorder is not properly before the Board. 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5015 (2015) allow for rating based on limitation of motion for new, benign bone growths but, even if the Board were to consider growths from several decades ago "new," because the Veteran has been denied entitlement to service connection for right hip and right knee disorders, there remains no limitation of motion that could be related to right femur impairment.  

Extraschedular Consideration

Since the rating criteria for right femur impairment reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's right femur impairment that would render the schedular criteria inadequate.  Because VA has found that any right leg or right hip disorders are not related to the Veteran's right femur impairment, there are no additional symptoms due to his right femur impairment that are not addressed by the Rating Schedule, and to the extent that the Veteran's right femur impairment interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.  

In sum, there is no basis for assignment of a rating greater than 10 percent for right femur impairment at any time during the current appeal.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a compensable rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

Entitlement to an increased rating for right femur impairment, status post exostosis, currently rated 10 percent disabling, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


